     Case 3:19-cv-01673-LAB-KSC Document 20 Filed 06/08/20 PageID.1570 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    DAVID LEONARD JOHNSON,                             Case No.: 19cv1673-LAB (KSC)
12                                     Petitioner,
                                                         ORDER ADOPTING REPORT AND
13    v.                                                 RECOMMENDATION; AND
14    MARION SPEARMAN, Warden,
                                                         ORDER OF DISMISSAL
15                                   Respondent.
16
17          Petitioner David Johnson, a prisoner in state custody, filed his petition for writ of
18    habeas corpus, which Respondent then moved to dismiss. Johnson then filed a motion
19    requesting stay and abeyance. These motions were referred to Magistrate Judge Karen
20    Crawford for a report and recommendation. On April 7, Judge Crawford issued her report
21    and recommendation (the “R&R”). Any objections were required to be filed by May 8,
22    2020, and any reply to the objections no later than May 22. The Court on April 8 ordered
23    the parties to comply with deadlines, and to continue litigating the case. The case was not
24    stayed, and if the parties needed more time to comply with deadlines, they were directed
25    to file an ex parte motion explaining why they needed more time. The Court also reminded
26    Johnson that failure to timely object may waive the right to raise objections on appeal.
27          The motion for stay and abeyance, dated January 17, is the last document Johnson
28    filed or attempted to file. After that, all mail sent to him was returned as undeliverable. It

                                                     1
                                                                                  19cv1673-LAB (KSC)
     Case 3:19-cv-01673-LAB-KSC Document 20 Filed 06/08/20 PageID.1571 Page 2 of 2



 1    is unknown when Johnson moved, but because the first notice of returned mail was filed
 2    February 18, it must have been some time before that. Johnson has not updated his address
 3    as required by Civil Local Rule 83.11(b). Because of the timing, it is apparent his failure
 4    to update his address is unrelated to the COVID-19 pandemic.
 5          A district court has jurisdiction to review a Magistrate Judge's report and
 6    recommendation on dispositive matters. Fed. R. Civ. P. 72(b). “The district judge must
 7    determine de novo any part of the magistrate judge's disposition that has been properly
 8    objected to.” Id. “A judge of the court may accept, reject, or modify, in whole or in part,
 9    the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).
10    This section does not require some lesser review by the district court when no objections
11    are filed. Thomas v. Arn, 474 U.S. 140, 149–50 (1985). The “statute makes it clear that
12    the district judge must review the magistrate judge’s findings and recommendations de
13    novo if objection is made, but not otherwise.” United States v. Reyna-Tapia, 328 F.3d
14    1114, 1121 (9th Cir. 2003) (en banc), (emphasis in the original).
15          The statutory provision does not require that the district court conduct some lesser
16    review when no objections are filed. Thomas, 474 U.S. at 149-50 (“It does not appear that
17    Congress intended to require district court review of a magistrate's factual or legal
18    conclusions under a de novo or any other standard when neither party objects to those
19    findings”).
20          The Court has reviewed the unobjected-to R&R, finds it to be correct, and ADOPTS
21    it. The petition is DISMISSED WITHOUT PREJUDICE to its being refiled after final
22    judgment is entered in state proceedings, after Johnson has exhausted other claims he
23    intends to include; and prior to the one-year statute of limitations. (See R&R at 10:24–
24    11:2.) The motion for stay and abeyance is DENIED.
25          IT IS SO ORDERED.
26    Dated: June 8, 2020
27                                               Hon. Larry Alan Burns
                                                 Chief United States District Judge
28

                                                   2
                                                                                19cv1673-LAB (KSC)
